Case 17-13816-elf      Doc 575     Filed 12/19/18 Entered 12/19/18 15:02:45             Desc Main
                                   Document      Page 1 of 3


                                                      Hearing Date: January 23, 2019
                                                      Time: 11:00 a.m.
                                                      Location: Courtroom #1, Phila., PA

                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                       :       CHAPTER 11
                                                             :
EARTH PRIDE ORGANICS, LLC,                                   :       BANKR.NO. 17-13816ELF
                                                             :
                                      Debtor.                :
                                                             :
IN RE:                                                       :       CHAPTER 11
                                                             :
LANCASTER FINE FOODS, INC.,                                  :       BANKR. NO. 17-13819ELF
                                                             :
                                      Debtor.                :
                                                             :

  UNITED STATES TRUSTEE'S MOTION TO COMPEL THE FILNG OF PRE- AND
  POST-CONFIRMATION REPORTS AND THE PAYMENT OF STATUTORY FEES,
       OR ALTERNATIVELY, TO DISMISS OR CONVERT TO CHAPTER 7

               The Acting United States trustee for Region 3 (the “U. S. trustee”), in furtherance

of the administrative responsibilities imposed under 28 U.S.C. Section 586(a), moves pursuant to

11 U.S.C. § 1112(b), for the entry of an order compelling the filing of pre- and post-confirmation

reports and the payment of statutory fees, or alternatively, dismissing this case or converting the

case to chapter 7. In support of his motion, the U. S. trustee represents as follows:

               1.      Earth Pride Organics, LLC and Lancaster Fine Foods, Inc. (the “Debtors”)

commenced their respective cases by filing a voluntary petition under chapter 11 of the U. S.

Bankruptcy Code on May 31, 2017.

               2.      On September 17, 2018, an order was entered confirming the Debtors’

Fourth Amended Joint Chapter 11 Plan of Reorganization.

               3.      As of the date of this Motion, the Debtors have not filed pre-confirmation

monthly operating reports as required pursuant to the U. S. trustee Operating Guidelines and
Case 17-13816-elf       Doc 575      Filed 12/19/18 Entered 12/19/18 15:02:45            Desc Main
                                     Document      Page 2 of 3


LBR 2015.1 for the months of July through September 2018.

               4.      The Debtors have also failed to file the Plan Implementation Reports for

the months of October and November 2018 as required under LBR 3021-1. On the date set for

the hearing on this Motion the Debtors’ Post-Confirmation Quarterly Summary Report for the

fourth quarter of 2018 will be past due, if not filed prior thereto.

               5.      The Debtors are also delinquent with the payment of the fees required

under 28 U.S.C. § 1930(a)(6). The amount of the outstanding and past due fees cannot be

determined without the filing of the financial reports referenced above.

               6.      The failure of the Debtors to comply with the provisions of the

Bankruptcy Code, the Federal and Local Bankruptcy Rules, and the U. S. trustee Guidelines, and

their possible inability to remain current with post-confirmation financial obligations are grounds

for dismissal or conversion of the Debtors’ cases under 11 U.S.C. § 1112(b).

               For the reasons set forth above, among others, the U. S. trustee requests that the

Court conduct a hearing on the above issues and enter an order compelling the Debtors to file all

outstanding pre- and post-confirmation reports and pay all outstanding statutory fees within 14

days of the entry of such order, and further providing upon certification of the Debtor’s failure to

comply with such order the Debtors’ cases will be dismissed or converted without further

hearing. Alternatively the U. S. trustee requests the entry of an order dismiss these cases, or

converting them to chapter 7. If this cases are dismissed and any quarterly fees remain due and

owing at the time of the hearing, the U. S. trustee requests the entry of a judgment against the

Debtors in the amounts of all accrued and unpaid fees as of the hearing date in each of their

respective cases. The U. S. trustee specifically reserves the right to supplement his motion at or


                                                   2
Case 17-13816-elf      Doc 575   Filed 12/19/18 Entered 12/19/18 15:02:45     Desc Main
                                 Document      Page 3 of 3


prior to the hearing thereon.

Dated: December 19 , 2018.                     ANDREW R. VARA
                                               Acting United States trustee


                                               By:   /s/ Dave P. Adams
                                                      Dave P. Adams
                                                      833 Chestnut Street, Suite 500
                                                      Philadelphia, Pennsylvania 19107
                                                      (215) 597-4411
                                                      (215) 597-5795 (fax)




                                           3
